194 F.2d 541
52-1 USTC  P 9223
E. T. SPROULL, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11414.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1952.

Lewis L. Guarnieri, George W. Secrest, Warren, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack and I. Henry Kutz, Washington, D.C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This petition for review, filed by the taxpayer, came on to be heard and considered on the transcript of record and on the oral arguments and briefs of the respective attorneys for the petitioner and the respondent, Commissioner of Internal Revenue;


2
And it appearing that the decision of the Tax Court, based upon its findings of fact and for the reasons stated in its opinion, is correct and is supported in principle by the opinions of this court in Hubbell v. Commissioner of Internal Revenue, 6 Cir., 150 F.2d 516, and Canady v. Guitteau, 6 Cir., 86 F.2d 303.


3
The decision of the Tax Court is affirmed.  16 T.C. 244.